DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 11, 16, and 17 with an earliest effective filing date of 12/5/19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goryachev et al. (U.S. Publication No. 2018/0232460 published on 8/16/18).
	With respect to claim 1, the Goryachev reference teaches an artificial intelligence device comprising: 
a memory configured to store user interest data (the social networking system stores data about content currently or recently view by a user [paragraph 50]); 
a processor configured to generate a keyword combination including at least one of a time keyword, a place keyword, an object keyword or an application type keyword based on the user interest data (terms associated with the viewed content objects are identified [paragraph 50]); and 
a display configured to display at least one of a time keyword, a place keyword, an object keyword or an application type keyword included in the keyword combination (the terms are used to select suggested queries that are displayed for the user [paragraph 50]).
With respect to claim 6, the Goryachev reference teaches all of the limitations of claim 1 as described above. In addition, the Goryachev reference teaches that the processor is configured to generate the object keyword based on an object recognized from image data included in the user interest data or tag information of the image data (content objects in images are identified using object recognition and tags [paragraph 60]).
With respect to claim 7, the Goryachev reference teaches all of the limitations of claim 1 as described above. Additionally, the Goryachev reference teaches that the processor is configured to determine priority of the keyword combination according to frequency of generating the keyword combination (terms are ranked based on a user’s social affinity to them determined by their frequency [paragraph 66]).
With respect to claims 11, 16, and 17, the limitations of claims 11, 16, and 17 are merely the method embodiment of claims 1, 6, and 7 and claims 11, 16, and 17 recite no further significant limitations therein. Therefore, the limitations of claims 11, 16, and 17 are rejected in the analysis of claims 1, 6, and 7 and claims 11, 16, and 17 are likewise rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 15 with an earliest effective filing date of 15/5/19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goryachev et al. (U.S. Publication No. 2018/0232460 published on 8/16/18) in view of ETOH et al. (U.S. Publication No. 2013/0297608 published on 11/7/13).
	With respect to claim 5, the Goryachev reference teaches all of the limitations of claim 1 as described above. It does not explicitly recite that the processor is configured to: separate and extract a noun from text data included in the user interest data to generate the extracted noun as the object keyword. The ETOH reference teaches that the processor is configured to: separate and extract a noun from text data included in the user interest data to generate the extracted noun as the object keyword (nouns are extracted from the user data to identify objects of interest to the user [paragraph 191]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Goryachev with the noun extraction of ETOH. Such a modification would have made the system more useful to users by more effectively identifying data most relevant to a user.
With respect to claim 15, the limitations of claim 15 are merely the method embodiment of claim 5 and claims 15 recites no further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 5 and claims 15 is likewise rejected on the same basis.

Allowable Subject Matter
Claims 2-4, 8-10, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554. The examiner can normally be reached Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRIS E MACKES/Primary Examiner, Art Unit 2153